DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2 and 5-13 of US Application No. 16/604,983 are currently pending and have been examined.  Applicant amended claims 1, 2, 5-8 and 10-13 and cancelled claims 3 and 4.  
Claims 1, 2 and 5-13 are allowed. 

Response to Arguments
The previous interpretation of claims under 35 USC § 112(f) are withdrawn in consideration of the amended claims. The related rejections of claims 1-12 under 35 USC § 112(b) as failing to disclose the corresponding structure are also are also withdrawn. 
The previous rejections of claims 1, 2 and 5-13 under 35 USC § 103 are withdrawn. Applicant amended claim 1 to include the limitations of claims 3 and 4, which were not previously rejected based on prior art.

Allowable Subject Matter
Claims 1, 2 and 5-13 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Kawamata et al. (US 2008/0147305 A1, “Kawamata”) in view of Ferguson et al. (US 8,521,352 B1, “Ferguson”)

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kawamata, discloses that a highly accurate control can be realized in a system for performing the driving control of a vehicle using map data. A car information system 10 for controlling a driving control unit group 50 is located in a vehicle so that the driving control of the vehicle is performed. The car information system includes, a map DB 100 for storing map data, a support area management table 110 in which each kind of attribute data of the map data is associated with information for identifying a field-researched area (support area), and a control unit 200 for estimating an area through which the vehicle travels. The control unit uses a support area management table 110 to judge whether or not attribute data included in the estimated area is associated with the support area. If it is judged that the attribute data is associated with the support area, the control unit performs the driving control of the vehicle by use of the map data, whereas if it is judged that the attribute data is not associated with the support area, not performing the driving control of the vehicle by use of the map data. 

Ferguson discloses that a vehicle can be controlled in a first autonomous mode of operation by at least navigating the vehicle based on map data. Sensor data can be obtained using one or more sensors of the vehicle. The sensor data can be indicative of an environment of the vehicle. An inadequacy in the map data can be detected by at least comparing the map data to the sensor data. In response to detecting the inadequacy in the map data, the vehicle can be controlled in a second autonomous mode of operation and a user can be prompted to switch to a manual mode of operation. The vehicle can be controlled in the second autonomous mode of operation by at least obtaining additional sensor data using the one or more sensors of the vehicle and navigating the vehicle based on the additional sensor data.

With respect to independent claim 1, Kawamata taken either individually or in combination with other prior art of record fails to teach or suggest: wherein, when the section in which the new detailed map is not usable is detected on the traveling scheduled route during the automatic driving, the automatic driving controller searches for a point where a traveling lane is designated in the section by referring to the detailed map held in the detailed map memory, wherein, in a case where the point is present as a result of the searching, the automatic driving controller sets the point that the vehicle first reaches as the end point of the lane maintaining available section, and wherein, in a case where the point is not present as a result of the searching, the automatic driving controller continues to perform the automatic driving in the section in which the new detailed map is not usable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668